Title: To George Washington from John R. Stafford, 22 June 1781
From: Stafford, John R.
To: Washington, George


                        
                            Sir
                            West Point June 22d 1781
                        
                        The Brethren of Washington Lodge No. 10 present their most respectful Compliments
                            to you, and would be very happy, if that you, wou’d honor them with your Company, at the Celebration of the Festival of St
                            John’s, which they intend (necessary avocations excepted) to celebrate, on Monday the 25th Instant, at Peeks Kill. There
                            was a former Invitation sent to your Excellency, but as the Lodge were not acquainted, with your intentions & have
                            also resolved, upon another place to celebrate the Feast, they judge it necessary to notify your Excellency again, hoping
                            that you will favor them with your Company. I am Sir With the greatest Respect Your Excellency’s Ever devoted &
                            very humble Servant. In behalf of the Lodge
                        
                            John R. Stafford Secretary

                        
                    